DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 12 objected to because of typographical error: “the direction” in lines 8 and 3, respectively. It appears that it should be “a direction”.  Appropriate corrections or clarifications are required.

Claims 1, 9, and 12 objected to because of typographical error: “the antenna” in lines 8, 6, and 3, respectively. It appears that it should be “the electronically-steered phase array antenna”.  Appropriate corrections or clarifications are required.

Claim 2 objected to because of typographical error: “an electronically-steered phased array” in line 2. It appears that it should be “the electronically-steered phased array”, which points to the defined “an electronically-steered phased array” in claim 1.

Claims 2 and 13 objected to because of typographical error: “the Ku-Band” in lines 3 and 3, respectively. It appears that it should be “Ku-Band”.  Appropriate corrections or clarifications are required.

Claims 2, 3, 13, and 14 objected to because of typographical error: “the array” in lines 3, 3, 2, and 2, respectively. It appears that it should be “the electronically-steered phase array antenna”.  Appropriate corrections or clarifications are required.

Claim 6 objected to because of typographical error: “comparision” in line 4. It appears that it should be “comparison”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 9, and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "it" in line 5. It is not clear what “it” represents because “it” could be “satellite” or “antenna”. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “antenna”. Appropriate clarification is required.

Claims 6 and 11 recite the limitation “the same position” in lines 9 and 5, respectively. There is insufficient antecedent basis for this limitation in the claims because the “position” is not defined in claims 1-4 and 9-10. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “a same position”. Appropriate clarifications are required.

Claim 9 recites the limitation "the pattern" in line 3. It is not clear what “the pattern” represents because “a summation beam pattern” and “a difference beam pattern” are defined. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “the summation beam pattern and the difference beam pattern”. Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vacanti (U.S. Patent No. 2018/0259641, hereafter Vacanti).
Regarding claim 18, Vacanti discloses that a method for monopulse tracking ([0007] line 2, method; [0109] lines 6-7 from bottom monopulse, tracking), comprising: 
using a first and second electronically-steered phased array antenna (Fig.3, one from item 18 with antenna elements of item 24, the other one from item 20 with antenna elements of item 32; [0022] lines 7-8, phased array; [0036] line 4, transmit array, receive array; [0041] line 3, steer; [0042] lie 3, electronically, beams), 
each antenna configured to generate a single beam ([0023] lines 4-5, single, beam), 
wherein the first electronically-steered phased array 10antenna is configured to perform monopulse tracking ([0003] line 15, tracking; [0012] lines 11-12, monopulse, transmitted pulse; [0036] line 4, transmit array, receive array), and 
wherein the second electronically- steered phased array is configured to act as a communication link ([0116] lines 6-7, communication, carrier wave).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Espeland et al. (U.S. Patent No. 2019/0331800, hereafter Espeland) in view of Yu (U.S. Patent No. 2003/0020646, hereafter Yu).
Regarding claim 1, Espeland discloses that a method for signal tracking (abstract lines 1-3, method, signal tracking, satellite) comprising: 
using an electronically-steered phased array antenna to generate a beam ([0070] lines 1 (directional antenna), 7-8, steered, by, electronic means; [0104] line 4, phased array antenna), the beam configured to connect to a beacon signal, wherein the beacon signal is coupled to a satellite ([0070] lines 12-13, tracking, satellite, beacon, signal);  
10using the beam to track the satellite as it moves {[0070] lines 1 (directional antenna system), 3 (moving platform), 12-13 (tracking, satellite, beacon); [0004] lines 7-8, communication-on-the-move}, 
causing the antenna to lock in the direction of the satellite ([0145] lines 12-13, directional antenna, search for, locks onto the tracking signal).
However, Espeland does not explicitly disclose monopulse sensing, single beam, and sum-difference beam, as well as error signal. In the same field of endeavor, Yu discloses that 
monopulse tracking ([0005] line 4, monopulse; [0012] lines 7-8, tracking radar)
single beam ([0012] lines 9-10, one beam, for, transmission)
creating a summation beam and a difference beam, each beam configured to create a pattern ([0005] lines 10-11, sum-difference, beamformer, sum, difference, beam, patterns); 
comparing the summation pattern and the difference pattern to generate an error signal {[0013] Eq.(1)}; 
minimizing the error signal to zero ([0013] lines 7-10, sum beam pattern, maximum, at, boresight, difference beam pattern, zero, at, boresight).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Espeland with the teachings of Yu to use sum-difference beam pattern for monopulse signal tracking. Doing so would steer antenna mainlobe toward a target of interest (e.g. satellite) to detect the desired target and reject unwanted clutter or jamming, as recognized by Yu ([0003] lines 5-7).
 


Claims 2-3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Espeland and Yu as applied to claim 1 above, and further in view of Vacanti.
Regrading claim 2, which depends on claim 1, Espeland and Yu do not detail the amplitudes and phases of antenna elements. In the same field of endeavor, Vacanti discloses that the method further comprising: 
using an electronically-steered phased array having 64 elements {Fig.3, more than 64 antenna elements; [0041] lines 3(steer), 6 (antenna element); [0042] line 3 (electronically, beams)}, wherein each element has a specific amplitude and phase {[0041] line 6 (apply, phase shift, to , each, antenna elements); [0033] lines 11-12, adjusting, amplitude, across, array}, and wherein the array is operating in the Ku-Band between 11-13 Ghz ([0033] line 1 from bottom, Ku, band).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland and Yu with the teachings of Vacanti to control amplitude and phase for each antenna element. Doing so would provide an electronically steered antenna beam for variety of operation modes and received signal from each antenna element can be processed to electronically form beams, as recognized by Vacanti ([0042] line 3, electronically, beam; [0022] line 10; [0044] lines 3-5 from bottom).

Regarding claim 3, which depends on claims 1-2, Espeland and Yu do not detail the amplitudes and phases of antenna elements. In the same field of endeavor, Vacanti discloses that the method further comprising: 
20programming the amplitude and phase of each of the elements ([0022] lines 7-8, digital, phased array; [0027] line 2, electronically steered; [0033] lines 11-12, adjusting, amplitude, across, array, software control); 
applying various amplitude and phase tapers across the array {[0022] lines 17-18, various, beam; beam is built by amplitude and phase; [0033] lines 6 (phase shift), 11-12 (amplitude taper, across, array)}, and 
using the phase tapers to create the summation and difference beam patterns synthetically {[0033] line 6, control, beam steering, by, phase shifting; [0044] lines 3-4 from bottom, summed, combined}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland and Yu with the teachings of Vacanti to control amplitude and phase for each antenna element. Doing so would provide an electronically steered antenna beam for variety of operation modes and received signal from each antenna element can be processed to electronically form beams, as recognized by Vacanti ([0042] line 3, electronically, beam; [0022] line 10; [0044] lines 3-5 from bottom).

Regarding claim 7, which depends on claim 1, Espeland discloses that the method further comprising: 
the second array is configured to act as a communication link ([0140] lines 2-3, stabilized, satellite communication antenna).  
However, Espeland and Yu do not explicitly disclose usage of antenna array. In the same field of endeavor, Vacanti discloses that
using a first and second electronically-steered phased array antenna array (Fig.3, one from item 18 with antenna elements of item 24, the other one from item 20 with antenna elements of item 32; [0022] lines 7-8, phased array; [0036] line 4, transmit array, receive array; [0041] line 3, steer; [0042] lie 3, electronically, beams), 
wherein the first array is configured to perform monopulse tracking ([0003] line 15, tracking; [0012] lines 11-12, monopulse, transmitted pulse; [0036] line 4, transmit array, receive array).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland and Yu with the teachings of Vacanti to two antenna arrays. Doing so would transmit an electronically steered antenna beam for variety of operation modes for tracking and received signal from each antenna element can be processed to electronically form beams, as recognized by Vacanti ([0109] lines 18-19, monopulse beams, [0113] lines 4-5 receive antenna, arranged quadrant).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Espeland, Yu, and Vacanti as applied to claims 1-3 above, and further in view of Preikschat et al. (U.S. Patent No. 4768034, hereafter Preikschat).
Regrading claim 4, which depends on claims 1-3, Espeland, Yu, and Vacanti do not disclose transmitted pulse rate. In the same field of endeavor, Preikschat discloses that the method further comprising:  
25generating a unique beam pattern every 20 microsecond (col.12 line 16, 32.8 microsecond).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland, Yu, and Vacanti with the teachings of Preikschat to transmit pulse at certain rate (e.g. about 20 microsecond). Doing so would provide enough time for transmitted signal returned from object within searching range (e.g. satellite orbit height), as recognized by Preikschat {col.12 lines 12-14, time, long enough, pulses, return from, object, in diameter}.



Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Espeland, Yu, Vacanti, and Preikschat as applied to claims 1-4 above, and further in view of Lalezari et al. (U.S. Patent No. 6771218, hereafter Lalezari).
Regarding claim 5, which depends on claims 1-4, Espeland does not explicitly disclose monopulse sensing and sum-difference beam. In the same field of endeavor, Yu discloses that the method further comprising:  8Navy Case No. 108686 
using the summation pattern and difference pattern for monopulse tracking ([0005] line 10, monopulse; [0012] lines 7-8, tracking radar system; [0013] lines 13-17, DoA, is determined by, ratio, Eq.(1)}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland, Vacanti, and Preikschat with the teachings of Yu to use sum-difference beam pattern for monopulse signal tracking. Doing so would steer antenna mainlobe toward a target of interest (e.g. satellite) to detect the desired target and reject unwanted clutter or jamming, as recognized by Yu ([0003] lines 5-7).
However, Espeland, Yu, Vacanti, and Preikschat do not explicitly disclose coarse acquisition. In the same field of endeavor, Lalezari discloses that
using coarse acquisition (col.4 lines 12-13, amplitude, comparison, coarse data),
wherein the single beam is scanned using an up, down, and conical motion to determine general beam direction (col.5 lines 13-17, plurality, beams, located, in a ring about longitude axis, these beams, used to, roughly determine, location). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland, Yu, Vacanti, and Preikschat with the teachings of Lalezari to roughly determine location first. Doing so would use amplitude information from beams, as recognized by Lalezari (col.10 lines 42-44).

Regarding claim 6, which depends on claims 1-4, Espeland does not explicitly disclose monopulse sensing and sum-difference beam. In the same field of endeavor, Yu discloses that the method further comprising:  8Navy Case No. 108686 
5using the summation pattern and difference pattern for monopulse tracking ([0005] line 10, monopulse; [0012] lines 7-8, tracking radar system; [0013] lines 13-17, DoA, is determined by, ratio, Eq.(1)}, wherein four quadrants are identified around the single beam for azimuth and elevation comparision ([0017] lines 11-17, quadrant beam, Dx, Dy, center, azimuth angle, elevation angle; [0019] lines 9-10, azimuth difference, elevation difference); 
identifying an acceptable deviation angle for which the single beam can stray within an N dB limit {[0016] lines 4-7, accuracy, monopulse ratio, maintained, adaptively suppressing (for N dB limit), interference; [0017] lines 13-14, Dx, Dy};  
10jittering the summation beam randomly within the N dB acceptable deviation angle {[0016] lines 4-5, accuracy, monopulse ratio, maintained (for acceptable), adaptively}, allowing the summation beam to traverse within each of the four quadrants {[0019] Eq.(8)}; 
activating the difference beam at the same position as the summation beam {[0019] Eq.(9), Eq.(10)};  
determining an error signal {[0021] Eq.(11), Eq.(12)}; 
making position corrections to allow for continued tracking of the satellite ([0033] line 9, undistorted estimated, monopulse ratio). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland, Vacanti, and Preikschat with the teachings of Yu to use sum-difference beam pattern for monopulse signal tracking and quadrant beams. Doing so would steer antenna mainlobe toward a target of interest (e.g. satellite) to detect the desired target, reject unwanted clutter or jamming, and suppress jammer interference, as recognized by Yu ([0003] lines 5-7; [0040] lines 4-7).
However, Espeland, Yu, Vacanti, and Preikschat do not explicitly disclose fine acquisition. In the same field of endeavor, Lalezari discloses that
using fine acquisition {col.4 lines 10-11, phase, comparison, fine, high resolution, data}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland, Yu, Vacanti, and Preikschat with the teachings of Lalezari to determine location using phase information. Doing so would provide higher resolution data relating to location, as recognized by Lalezari (col.5 lines 33-34, phase comparison, parameter, refined; col.10 lines 37-40, compare, phase, high resolution).

Regarding claim 8, which depends on claims 1-4, and 6, Espeland does not disclose sum-difference beam. In the same field of endeavor, Yu discloses that the method further comprising:  
20providing the summation beam with a pre-arranged traversal pattern, such that each of the four quadrants are visited equally {[0019] Eq.(8)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland, Vacanti, and Preikschat with the teachings of Yu to use sum beam pattern for monopulse signal tracking and quadrant beams. Doing so would steer antenna mainlobe toward a target of interest (e.g. satellite) to detect direction of arrival of the desired target without bias, as recognized by Yu ([0003] lines 5-7; [0016] lines 11-13, sub-array beam, sum, determine, DOA, unbiased angle estimation, achieved).



Claims 9, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Espeland, Yu, and Preikschat.
Regarding claim 9, Espeland discloses that a system for signal tracking (abstract lines 1-3, method, signal tracking, satellite) comprising: 
Navy Case No. 108686an electronically-steered phased array antenna ([0070] lines 1 (directional antenna), 7-8, steered, by, electronic means; [0104] line 4, phased array antenna) 
causing the antenna to lock in place ([0145] lines 12-13, directional antenna, search for, locks onto the tracking signal).
However, Espeland does not explicitly disclose monopulse sensing and sum-difference beam, as well as error signal. In the same field of endeavor, Yu discloses that 
monopulse tracking ([0005] line 4, monopulse; [0012] lines 7-8, tracking radar)
an electronically-steered phased array antenna configured to synthesize a summation beam pattern and a difference beam pattern ([0005] lines 10-11, sum-difference, beamformer, sum, difference, beam, patterns) from a single beam ([0012] lines 9-10, one beam, for, transmission), the pattern configured to generate an error signal {[0013] Eq.(1)},
the electronically-steered phased array antenna configured to minimize the error signal to 5zero ([0013] lines 7-10, sum beam pattern, maximum, at, boresight, difference beam pattern, zero, at, boresight).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Espeland with the teachings of Yu to use sum-difference beam pattern for monopulse signal tracking. Doing so would steer antenna mainlobe toward a target of interest (e.g. satellite) to detect the desired target and reject unwanted clutter or jamming, as recognized by Yu ([0003] lines 5-7).
However, Espeland and Yu do not disclose transmitted pulse rate. In the same field of endeavor, Preikschat discloses that  
beam in microseconds (col.12 line 16, 32.8 microsecond),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland and Yu with the teachings of Preikschat to transmit pulse at certain rate (e.g. about 20 microsecond). Doing so would provide enough time for transmitted signal returned from object within searching range (e.g. satellite orbit height), as recognized by Preikschat {col.12 lines 12-14, time, long enough, pulses, return from, object, in diameter}.

Regarding claim 15, which depends on claim 9, Espeland discloses that in the system, 
single beam is synthesized using radio frequency {[0070] lines 4 (radio wave), 12-13 (tracking, satellite, beacon, signal)}.

Regarding claim 16, which depends on claim 9, Espeland does not explicitly disclose digital beamforming. In the same field of endeavor, Yu discloses that in the system,
the single beam is synthesized in a digital domain using digital beam forming ([0031] line 2, digital, beamformer).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland and Preikschat with the teachings of Yu to use digital beam forming. Doing so would steer antenna mainlobe toward a target of interest (e.g. satellite) to detect the desired target and reject unwanted clutter or jamming, as recognized by Yu ([0003] lines 5-7).



Claims 10-12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Espeland, Yu, and Preikschat as applied to claim 9 above, and further in view of Lalezari.
Regarding claim 10, which depends on claim 9, Espeland, Yu, and Preikschat do not explicitly disclose coarse acquisition. In the same field of endeavor, Lalezari discloses that in the system,
the single beam is scanned using an up, down, and conical motion to determine general beam direction (col.5 lines 13-17, plurality, beams, located, in a ring about longitude axis, these beams, used to, roughly determine, location).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland, Yu, and Preikschat with the teachings of Lalezari to roughly determine location first. Doing so would use amplitude information from beams, as recognized by Lalezari (col.10 lines 42-44).

Regarding claim 11, which depends on claims 9-10, Espeland does not explicitly disclose sum-difference beam. In the same field of endeavor, Yu discloses that in the system, 
four quadrants are identified around the single beam for azimuth and elevation comparision ([0017] lines 11-17, quadrant beam, Dx, Dy, center, azimuth angle, elevation angle; [0019] lines 9-10, azimuth difference, elevation difference), 
an acceptable deviation angle is identified for 10which the single beam can stray within an N dB limit {[0016] lines 4-7, accuracy, monopulse ratio, maintained, adaptively suppressing (for N dB limit), interference; [0017] lines 13-14, Dx, Dy}, 
the summation beam is jittered randomly within the N dB acceptable deviation angle {[0016] lines 4-5, accuracy, monopulse ratio, maintained (for acceptable), adaptively}, 
the summation beam is allowed to traverse within each of the four quadrants {[0019] Eq.(8)}; 
the difference beam is activated at the same position as the summation beam {[0019] Eq.(9), Eq.(10)}, 
an error signal is determined {[0021] Eq.(11), Eq.(12)} and 
position corrections are made to allow for continued tracking ([0033] line 9, undistorted estimated, monopulse ratio).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland, Preikschat, and Lalezari with the teachings of Yu to use sum-difference beam pattern for monopulse signal tracking and quadrant beams. Doing so would steer antenna mainlobe toward a target of interest (e.g. satellite) to detect the desired target, reject unwanted clutter or jamming, and suppress jammer interference, as recognized by Yu ([0003] lines 5-7; [0040] lines 4-7).

Regarding claim 12, which depends on claims 9-11, Espeland discloses that in the system, 
the single beam is configured to maintain a radio frequency link to a beacon signal, and wherein the beacon signal is coupled to a satellite ([0070] lines 12-13, tracking, satellite, beacon, signal), 
causing the antenna to lock in the direction of the satellite ([0145] lines 12-13, directional antenna, search for, locks onto the tracking signal) when the error signal is minimized to zero (see rejection of claim 9).

Regarding claim 17, which depends on claim 9, Espeland, Yu, and Preikschat do not disclose analog phase shifter. In the same field of endeavor, Lalezari discloses that in the system,
 the single beam is synthesized using analog phase 5shifters {Fig.5A item 90; col.9 lines 31-33, phase shifter array, delay (for analog), by, power dividers}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland, Yu, and Preikschat with the teachings of Lalezari to use delay line for phase shifting. Doing so would simplify antenna system with low cost and high reliability, as recognized by Lalezari (col.2 lines 40-44).



Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Espeland, Yu, Preikschat, and Lalezari as applied to claims 9-12 above, and further in view of Vacanti.
Regarding claim 13, which depends on claims 9-12, Espeland, Yu, Preikschat, and Lalezari do not detail the amplitudes and phases of antenna elements. In the same field of endeavor, Vacanti discloses that in the system,
the electronically-steered phased array has 64 elements {Fig.3, more than 64 antenna elements; [0041] lines 3(steer), 6 (antenna element); [0042] line 3 (electronically, beams)}, wherein each element has a specific amplitude and phase {[0041] line 6 (apply, phase shift, to , each, antenna elements); [0033] lines 11-12, adjusting, amplitude, across, array}, and wherein the array is 20operating in the Ku-Band between 11-13 Ghz ([0033] line 1 from bottom, Ku, band).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland, Yu, Preikschat, and Lalezari with the teachings of Vacanti to control amplitude and phase for each antenna element. Doing so would provide an electronically steered antenna beam for variety of operation modes and received signal from each antenna element can be processed to electronically form beams, as recognized by Vacanti ([0042] line 3, electronically, beam; [0022] line 10; [0044] lines 3-5 from bottom).

Regarding claim 14, which depends on claims 9-12, Espeland, Yu, Preikschat, and Lalezari do not detail the amplitudes and phases of antenna elements. In the same field of endeavor, Vacanti discloses that in the system, 
each element is programmed to have a specific amplitude and phase applied across the array {[0022] lines 7-8, digital, phased array; [0027] line 2, electronically steered; [0033] lines 6 (phase shift), 11-12 (adjusting, amplitude, across, array, software control)}, the amplitude and phase used to create the summation and difference beam patterns synthetically {[0033] line 6, control, beam steering, by, phase shifting; [0044] lines 3-4 from bottom, summed, combined}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland, Yu, Preikschat, and Lalezari with the teachings of Vacanti to control amplitude and phase for each antenna element. Doing so would provide an electronically steered antenna beam for variety of operation modes and received signal from each antenna element can be processed to electronically form beams, as recognized by Vacanti ([0042] line 3, electronically, beam; [0022] line 10; [0044] lines 3-5 from bottom).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          




/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648